PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/742,509
Filing Date: June 24, 2022
Appellant(s): EDWARDS, Joshua et al.



__________________
Matthew S. Russell
Reg. No. 68,471

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 24, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
Appellant asserted: “VI. ARGUMENT: The Claim Rejections Under 35 U.S.C. § 103(a) are in Error and Should be Reversed.”

The Appellants present multiple arguments contending the Examiner’s rejection of claim 1 is rejected under DEYLE, WALKER, KOBAYASHI as set forth in the Office Action containing the final rejection of 11/24/2021. However, after a careful consideration of the arguments presented and further scrutiny of the applied references, the Examiner must respectfully disagree, and submit to the Board that the rejection is proper and should be maintained. 

Appellants first argue that a prima facie case of obviousness must be provided to validate the rejection of Claim 1 under 35 U.S.C. 103.  However, it is clear that both Deyle and WALKER disclose video devices used for security purposes, and are therefore comparable to the instant invention, which claims “provide video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM)” and that “video data having suspicious activity” is indicated using tags. Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Deyle disclosure, the use of meta-tags to associate with an event, as taught by WALKER.  Such inclusion would have increased the ability of the system to more directly identify suspicious activity via tags, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, the argument is not persuasive.

    PNG
    media_image2.png
    536
    1376
    media_image2.png
    Greyscale
With respect to one issue of claim 1, on page 12, Appellant argues that the claim rejections under 35 U.S.C. § 103(a) are in error and should be reversed, because:  “Appellant submits that the Office is using two different features of WALKER to teach a single claimed feature … WALKER fails to teach or suggest features of the claimed subject matter”: see pg. 13 of the argument, which states as follows:

Examiner respectfully disagrees with Appellant’s conclusion. In Final Office action dated 11/24/2021, Examiner in the argument section has clearly responded to Appellant that Appellant should note the teaching of WALKER’s meta-tag and eventual sending the video to the user, can be applied to the DEYLE case, i.e. the use of security alert in response to generally any suspicious activity. Appellant admits that the feature 1 and feature 2  (feature 1: security personnel being able to take over a camera for security purposes via a button push, and feature 2: players enabled to determine meta-data/meta-tagging documented events) are disclosed by the cited prior art. Additionally, in the Office action dated on 11/24/2021 in response to a similar argument, Examiner asserted: Appellant should note the teaching of WALKER’s meta-tag and the eventual sending the video to the user, can be applied to the DEYLE case, i.e. security alert of suspicious activity. It is clear and specific enough to know, while ignored by Appellant and not addressed by Appellant, that security alert of suspicious activity is actually the main theme of DEYLE. Specifically, DEYLE, para. 245, i.e. discloses the use of security alerts around, “i.e. High-value assets: artwork, safes, secure document repositories or cabinets, secure computer equipment, cash registers, ATMs, lab equipment, medical equipment” for suspicious activity (see, i.e. para. 245), The main theme of DEYLE is the use of security alert to detect “an unidentified or unauthorized individual,” to determine that “an individual violated a security policy,” and generally any suspicious activity (see, i.e. para 144).  Examiner has made it clear in the rejection that “It is noted that DEYLE is silent about tag as claimed”, However, WALKER is relied on for disclosing tags (WALKER, para. 293) for suspicious activity (para. 293) and “when an event is a suspicious action” (para. 276). Since, DEYLE already discloses suspicious action as an event, and WALKER, as cited above, also discloses event such as suspicious actions, there is logic link between DEYLE and WALKER. Therefore, it would have been obvious to a person of ordinary skill in the art to apply WALKER’s relevant tag for event, to the suspicious activities, which, as is cited final office action, provide the benefit of taking actions in the case of a suspicious event. It is clear from the office actions that, one can combine both as tag features: feature 1, security personnel being able to take over a camera for security purposes via a button push (paragraph 0290); and feature 2. players enabled to determine meta-data/meta-tagging documented events (paragraphs 0294 and 0295).), because they are both of the tag features are used for tagging the suspicious activities. Therefore, Examiner agrees with assertion that these are different features. Since they are both features of tags applying to events, (with WALKER’s event including suspicious activity), therefore the features of tags are combinable with DEYLE’s teaching of security alert of suspicious activity. Therefore there is no contradiction or dissonance in the features operability for consideration. 

    PNG
    media_image3.png
    69
    768
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    435
    790
    media_image4.png
    Greyscale
Appellant further argues that even if combined, Walker fails to teach or suggest features of the claimed subject matter because “The Office Action utilizes this language to allegedly disclose tagging …, the Office Action/Rejection switches over to Walker's discussion of meta-data/meta tagging for documented events, which is arguably locked out when suspicious activity is detected.” See pg. 13 of the argument, which states:
Examiner respectfully disagrees. WALKER is relied upon for disclosing Tagging, and the suspicious activity citation is disclosed by DEYLE. The purpose in citing WALKER is to emphasize a logic link between the two cited prior arts, i.e. that both disclose suspicious activities as security events. Therefore, Appellant mischaracterizes how the two references are combined. It is clear from the office action that DEYLE discloses suspicious activities, and WALKER discloses many events including suspicious event, and tags are techniques suggested by WALKER for identify various events, and events including suspicious event. Therefore, to tag any event, including suspicious activity, the tag does not have to lead to “locked out of camera when suspicious activities identified by the Deyle”, because Walker is relied on for tag features only, not for actions after identifying suspicious activities; such following-up actions depend on the need of different applications, not a necessary consequence of tagging activities, which is more general; therefore features of tags are not as restrictive as suggested by Appellant.
Appellant further argues: “…WALKER discusses meta-tagging marking a video as positive, negative, or embarrassing, not as suspicious activity …hindsight to combing …” see pg. 15 of argument, which stated as follows:
    PNG
    media_image5.png
    559
    852
    media_image5.png
    Greyscale

Examiner respectfully disagrees, see above reason for combination of DEYLE’s identifying suspicious event and WALKER’s suspicious activities identifying as an event, and tagging event, albeit certain other event such as recruiting, because DEYLE is relying on for disclosing identifying suspicious activities, and WALKER further discloses tagging event/activities with various methods for tagging.  
Appellant further argues: see pg. 15 of the argument, which state as follows:

    PNG
    media_image6.png
    294
    812
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    357
    816
    media_image7.png
    Greyscale

Examiner respectfully disagrees. Cited final office action asserts “communicate a portion of the other video data (para. 337, step 830) corresponding with the portion of the video data indicated by the tag indications (as cited above, i.e. whether it is a predetermined event)”. See Fig. 8 of WALKER, clearly, after detecting an event, step 805, as admitted by Appellant, and para. 295, i.e. determined whether number of tags meets a threshold value, WALKER further discloses that the tag then associates with a predetermined event.

    PNG
    media_image8.png
    723
    713
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    915
    636
    media_image9.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/FRANK F HUANG/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        

Conferees:
/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485     
July 28, 2022                                                                                                                                                                                                                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.